          Case 4:21-cv-00801-HSG Document 31 Filed 04/27/21 Page 1 of 6



 1   Justina K. Sessions, SBN 270914
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     One Market Plaza
 3
     Spear Tower, Suite 3300
 4   San Francisco, California 94105
     Telephone: (415) 947-2197
 5   Facsimile: (415) 947-2099
     Email: jsessions@wsgr.com
 6
     Jonathan M. Jacobson, New York SBN 1350495
 7
     WILSON SONSINI GOODRICH & ROSATI
 8   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 9   New York, New York 10019
     Telephone: (212) 497-7758
10   Facsimile: (212) 999-5899
11   Email: jjacobson@wsgr.com

12   Counsel for Defendant Google LLC

13

14                               UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16                                    (OAKLAND DIVISION)

17
     KIMBERLY NEGRON, on behalf of herself and     Case No. 4:21-cv-00801-HSG
18   all others similarly situated,
                                                   DEFENDANT GOOGLE LLC’S
19                                                 ADMINISTRATIVE MOTION TO
                   Plaintiff,
20                                                 CONTINUE CASE MANAGEMENT
     v.                                            CONFERENCE
21
     GOOGLE LLC,                                   Judge:     Hon. Haywood S. Gilliam, Jr.
22                                                 Date:      May 6, 2021
                   Defendant.                      Time:      2:00 p.m.
23
                                                   Courtroom: 2, 4th Floor
24

25

26

27

28

     DEFENDANT GOOGLE LLC’S ADMINISTRATIVE                        CASE NO. 4:21-CV-00801-HSG
     MOTION TO CONTINUE CASE MANAGEMENT
     CONFERENCE
           Case 4:21-cv-00801-HSG Document 31 Filed 04/27/21 Page 2 of 6



 1            Defendant Google LLC (“Google”) submits this administrative motion to continue the

 2   initial Case Management Conference (“CMC”) in this matter. The initial CMC is currently

 3   scheduled for May 11, 2021, with a joint Case Management Statement due by May 4, 2021. ECF

 4   No. 13. A full initial CMC is premature because (1) Plaintiff’s counsel has indicated they will be

 5   filing additional related complaints soon; (2) Plaintiff’s counsel intends to substitute a new named

 6   plaintiff for the existing plaintiff, Kimberly Negron; (3) at least 19 other related cases are pending

 7   across the country, which may be centralized or otherwise coordinated with this case; and (4)

 8   Google has not yet responded to the complaint, but anticipates moving to dismiss it on June 4,

 9   2021. In short, the pleadings and this case’s relationship to and coordination with other cases are

10   so unsettled that any preliminary schedule or discovery plan would need to be revisited soon after

11   the May 11 Case Management Conference.

12   I.       PLAINTIFF’S INTENTION TO FILE ADDITIONAL COMPLAINTS AND
              SUBSTITUTE A NEW PARTY SUPPORTS CONTINUING THE CMC.
13

14            Plaintiff’s counsel indicated during the parties’ meet and confer discussions that they

15   intend to file additional complaints that make the same claim as in the instant case. See Declaration

16   of Justina K. Sessions (“Sessions Decl.”), ¶ 4. In addition to these new complaints, Plaintiff’s

17   counsel also stated that they will be substituting a new plaintiff in the place of Ms. Negron in this

18   case. Id.

19            It does not make sense to discuss or decide on a case schedule, discovery plan, and other

20   case-management issues before the plaintiffs have even filed all of their related cases, or while the

21   intended parties are not yet before the court. Any case-management decisions would need to be

22   revisited once all the complaints are filed (and likely, consolidated) and once the proper parties are

23   before the court.

24   II.      GOOGLE EXPECTS TO ASK THE JUDICIAL PANEL ON MULTIDISTRICT
              LITIGATION TO CENTRALIZE THIS AND MANY OTHER CASES INTO AN
25            MDL.

26            Even without the forthcoming new complaints from Ms. Negron’s counsel, there are

27   currently 20 separate antitrust lawsuits over Google’s advertising technology pending around the

28

     DEFENDANT GOOGLE LLC’S ADMINISTRATIVE              -1-                   CASE NO. 4:21-CV-00801-HSG
     MOTION TO CONTINUE CASE MANAGEMENT
     CONFERENCE
         Case 4:21-cv-00801-HSG Document 31 Filed 04/27/21 Page 3 of 6



 1   country, including 13 new complaints filed last week. 1 Some 12 of those 13 cases, and almost all

 2   of the other cases, include the same exact claim as Ms. Negron’s: specifically, a claim that a 2018

 3   agreement between Google and Facebook violates Section 1 of the Sherman Act. See Compl.

 4   (ECF No. 1) ¶ 145; see also, e.g., Sessions Decl. Ex. A (ECENT Corp. v. Google, LLC Compl.) ¶

 5   116 (representative example of the other newspaper complaints); Sessions Decl. Ex. B (Cliffy Care

 6   Landscaping LLC v. Facebook Inc., et al. Compl.) ¶ 51; Sessions Decl. Ex. C (Texas v. Google

 7   LLC Am. Compl.) ¶ 342. Even the cases that do not focus on that agreement still share many of

 8   the same allegations regarding the same Google products and services and the same alleged

 9   conduct, just packaged into a different antitrust theory.

10          Google expects to petition the Judicial Panel on Multidistrict Litigation to transfer and

11   centralize these cases in the Northern District of California. Google may also move to transfer

12   certain of these cases to the Northern District of California under 28 U.S.C. § 1404. 2 In light of

13   the strong possibility that this case (and the many others) will become part of an MDL or other

14

15
     1
       These cases are ECENT Corp. v. Google, LLC et al., No. 5:21-cv-00251 (S.D. W. Va.); HD
16   Media Co., LLC v. Google, LLC et al., No. 3:21-cv-00077 (S.D. W. Va.); Clarksburg Publ’g Co,
     v. Google, LLC et al., No. 1:21-cv-00051-IMK (N.D. W. Va.); AIM Media Indiana Operating,
17
     LLC v. Google, LLC et al., No. 1:21-cv-00951-JPH-DLP (S.D. Ind.); AIM Media Midwest
18   Operating, LLC v. Google, LLC et al., No. 2:21-cv-01915-MHW-KAJ (S.D. Ohio); AIM Media
     Texas Operating, LLC v. Google, LLC et al., No. 7:21-cv-00150 (S.D. Tex.); Texas v. Google,
19   LLC, No. 4:20-cv-00957-SDJ (E.D. Tex.); Brown Cty. Publ’g Co., Inc. et al. v. Google, LLC et
     al., No. 1:21-cv-00498_WCG (E.D. Wis.); Flag Publications, Inc. v. Google, LLC et al., No.
20   1:21−cv−00965−SAG (D. Md.); Gale Force Media, LLC v. Google, LLC et al., No. 2:21-cv-
     09716-WJM-ESK (D.N.J.); Associated Newspapers Ltd. et al. v. Google LLC et al., No. 1:21-cv-
21
     03446 (S.D.N.Y.); Coastal Point LLC v. Google LLC et al., No. 1:21-cv-00554-LPS (D. Del.);
22   Emmerich Newspapers Inc. et al. v. Google, LLC et al., No. 3:21-cv-00274-HTW-LGI (S.D.
     Miss.); Journal, Inc., v. Google, LLC et al., No. 1:21-cv-00072-GHD-RP (N.D. Miss.); Eagle
23   Printing Co. v. Google, LLC et al., No. 2:21-cv-00518-MPK (W.D. Penn.); Organic Panaceas,
     LLC v. Google, LLC et al., No. 4:21-cv-02629 (N.D. Cal.); Cliffy Care Landscaping LLC v.
24   Facebook Inc. et al., No. 1:21-cv-00360-KBJ (D.D.C.); and In re Google Digital Advertising
25   Antitrust Litigation, No. 5:20-cv-03556-BLF (N.D. Cal.) and In re Google Digital Publisher
     Antitrust Litigation, No. 5:20-cv-08984-BLF (N.D. Cal.).
26   2
       Google has also moved to transfer the state attorneys general case pending in the Eastern District
     of Texas (Texas v. Google, LLC, No. 4:20-cv-00957-SDJ) to the Northern District of California
27
     under § 1404(a). In the event the court grants the transfer motion, Negron may be related to the
28   state AG action, as both cases focus on the 2018 Google-Facebook agreement and bring claims
     under Section 1 of the Sherman Act, among other things.
     DEFENDANT GOOGLE LLC’S ADMINISTRATIVE              -2-                  CASE NO. 4:21-CV-00801-HSG
     MOTION TO CONTINUE CASE MANAGEMENT
     CONFERENCE
           Case 4:21-cv-00801-HSG Document 31 Filed 04/27/21 Page 4 of 6



 1   coordinated proceeding, it would be premature and inefficient to hold an initial CMC in this case

 2   on May 11.

 3   III.     GOOGLE HAS NOT YET RESPONDED TO THE COMPLAINT, AND INTENDS
              TO MOVE TO DISMISS IT.
 4

 5            Although the new complaints counsel for Negron intends to file could alter Google’s views,

 6   Google currently intends to file a motion to dismiss the Negron complaint by the June 4 deadline.

 7   In response, Ms. Negron may try to change the putative class or the nature of her claims. The

 8   scope of this case going forward (if any)—and thus an appropriate case schedule and discovery

 9   plan—will not be settled until after the Court resolves Google’s motion. It would be a waste of

10   judicial and party resources to discuss case management issues, case scheduling, and discovery

11   based on the current complaint. For these reasons, courts in this District may elect to continue

12   CMCs until after the resolution of motions to dismiss. See, e.g., Micron Tech., Inc. v. United

13   Microelectronics Corp., No. 3:17-cv-06932-MMC (N.D. Cal. Feb. 28, 2018), ECF No. 39

14   (continuing CMC “to give [the court] time to resolve the pending motion to dismiss, which may

15   narrow the scope of this case”); Azad v. Tokio Marine HCC - Med. Ins. Servs. Grp., No. 4:17-cv-

16   00618-PJH (N.D. Cal. May 26, 2017), ECF No. 77 (rescheduling the initial CMC until after the

17   court “ruled on the pending Rule 12(b) motions”). Continuing the CMC until after the resolution

18   of Google’s motion to dismiss will streamline case management and generate efficiencies for the

19   Court, as well as save time and expense for the parties.

20   IV.      CONTINUING THE CMC WILL NOT PREJUDICE PLAINTIFFS.

21            Continuing the CMC until the pleadings, venue, and coordination issues are resolved will

22   not prejudice Ms. Negron or her substitute. Google has taken steps to preserve potentially relevant

23   information, and the parties have reviewed the Guidelines Relating to the Discovery of

24   Electronically Stored Information and began the meet and confer process pursuant to Fed. R. Civ.

25   P. 26(f) and the Standing Order for All Judges of the Northern District of California. Sessions

26   Decl. ¶ 7. See Yiren Huang v. Futurewei Techs., Inc., No. 18-CV00534-BLF, 2018 WL 1993503,

27   at *4 (N.D. Cal. Apr. 27, 2018) (“There is minimal concern on evidence preservation as the parties

28   have represented that they have taken steps to preserve relevant information.”).

     DEFENDANT GOOGLE LLC’S ADMINISTRATIVE              -3-                  CASE NO. 4:21-CV-00801-HSG
     MOTION TO CONTINUE CASE MANAGEMENT
     CONFERENCE
          Case 4:21-cv-00801-HSG Document 31 Filed 04/27/21 Page 5 of 6



 1           Moreover, continuing the CMC will not significantly delay this case. Google will respond

 2   to the existing complaint on the schedule agreed to by the parties and entered by the Court. ECF

 3   No. 23. Continuing the initial CMC while procedural and coordination issues are resolved will

 4   not, therefore, delay consideration of the merits of this case.

 5   V.      CONCLUSION

 6           For the foregoing reasons, Google respectfully requests that the Court continue the May

 7   11, 2021 initial Case Management Conference until at least the hearing date on Google’s

 8   anticipated motion to dismiss the complaint.

 9

10   Dated: April 27, 2021                              Respectfully submitted,

11
                                                        /s/ Justina K. Sessions
12                                                      Justina K. Sessions, SBN 270914
                                                        WILSON SONSINI GOODRICH & ROSATI
13                                                      Professional Corporation
                                                        One Market Plaza
14                                                      Spear Tower, Suite 3300
                                                        San Francisco, California 94105
15
                                                        Telephone: (415) 947-2197
16                                                      Facsimile: (415) 947-2099
                                                        Email: jsessions@wsgr.com
17
                                                        Jonathan M. Jacobson, New York SBN 1350495
18                                                      WILSON SONSINI GOODRICH & ROSATI
                                                        Professional Corporation
19
                                                        1301 Avenue of the Americas, 40th Floor
20                                                      New York, New York 10019
                                                        Telephone: (212) 497-7758
21                                                      Facsimile: (212) 999-5899
                                                        Email: jjacobson@wsgr.com
22
                                                        Counsel for Defendant Google LLC
23

24

25

26

27

28

     DEFENDANT GOOGLE LLC’S ADMINISTRATIVE               -4-                 CASE NO. 4:21-CV-00801-HSG
     MOTION TO CONTINUE CASE MANAGEMENT
     CONFERENCE
        Case 4:21-cv-00801-HSG Document 31 Filed 04/27/21 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that on April 27, 2021, the foregoing document was filed

 3   with the Clerk of the Court for the United States District Court for the Northern District of California

 4   by using the CM/ECF system. I certify that all participants in the case are registered CM/ECF users

 5   and that service will be accomplished by the CM/ECF system.

 6

 7                                                  /s/ Justina K. Sessions
                                                    Justina K. Sessions
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANT GOOGLE LLC’S ADMINISTRATIVE               -5-                   CASE NO. 4:21-CV-00801-HSG
     MOTION TO CONTINUE CASE MANAGEMENT
     CONFERENCE
